Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s response filed 2/23/22 is acknowledged and has been entered in part.

Applicant’s amendment to the specification has not been entered because the paragraphs referred to do not correspond to paragraphs in the specification, but rather to the pgPUB of the specification.  

Consequently, Applicant is reminded that the specification is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (item #3 of the prior Office Action), as well as for the use of multiple trade names or marks (item #4 of the prior Office Action).  These outstanding objections of record will not be repeated herein in detail.

2.   Applicant  is reminded of Applicant's election of the species of particle having less than about 10% internal void space, less than about 5% residual moisture by weight, greater than about 80% antibody or a fragment thereof by weight, and a diameter of about 20 um to about 40 um in the response filed 11/1/21.  

Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are presently being examined.   

3.  Applicant’s amendment filed 2/23/22 has overcome the prior rejection of record of claims 1-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Applicant has canceled claims 2-4, 7, 10, 11 and 15 and has amended instant base claim 1 to delete recitation of “therapeutic biologic” and to replace it with the limitation “antibody or a fragment thereof.”

4.  Applicant’s amendment filed 2/23/22 has overcome the prior rejection of record of claims 1-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Applicant has canceled claims 2-4, 7, 10, 11 and 15.  

With regard to claim 1 and the recitation of “internal void space”, Applicant has stated on the record that “internal void space” has a well-established meaning in the art which distinguishes this term from “porosity” and cites Molecular Basis of Chromatographic Separation, Forgacs and Cserhati, 1997 at page 124, section “g”, i.e., “A pore is a hole, a cavity, or a channel connected to the surface of the solid…A cavity that does not e.g. porosity)” after “internal void spaces”, but such amendment has not been entered because the direction to amend the specification refers to the pgPUB paragraph number (i.e., [00343]) rather than to the paragraph number in the instant specification. 

Applicant has also amended claim 9 to delete recitation of a multiplicity of previously recited limitations.

5.  Applicant’s amendment filed 2/23/22 has overcome the prior rejection of record of claims 1-6 9-14 are rejected under 35 U.S.C. 102 (a)(i) as being anticipated by Hickey et al (Nano Lett. 2017, 17: 7045-7054 and S1-S25).

Applicant has canceled claims 2-4, 7, 10 and 11, and has amended instant base claim 1 to recite a particle diameter that the art does not teach.  

6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Changes to this rejection are necessitated by Applicant’s amendment filed 2/23/22.

Applicant has broadly claimed a particle comprising at least one antibody or a fragment thereof, wherein the particle comprises less than about 10% internal void space, the circularity of the particle is from about 0.80 to about 1.00, and the particle has a diameter of about 10 um to about 50 um, and wherein the particle has greater than about 70% antibody or a fragment thereof by weight (as is recited in instant base claim 1), and including the other recited limitations of the dependent claims, such as wherein the particle has less than about 5%, 3%, or 1% residual moisture by weight as is recited in instant dependent claims 12-14, respectively.   

The specification does not disclose a representative number of species of such particles, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.  

The genus of materials that can comprise the particle is broad and structurally diverse.  The constituent composition of the particle having the recited structural properties of less than about 10% percent internal void space, diameter, and circularity (and moisture in claims 12-14)cannot be envisioned a priori, and therefore experimentation must be engaged in to determine them.  The specification discloses that these particles may be made by engaging in exploration of conditions that are dependent upon the constituent starting materials, combinations of materials, and concentrations thereof.  As enunciated below in more detail, the constituent materials and combinations thereof that comprise the particles also encompass any suitable constituent materials and combinations thereof and the genus thereof is therefore also extremely broad and structurally diverse.   In terms of working examples, the specification discloses a subgenus that is not representative of the claimed genus of particles.  The specification discloses examples starting at [00440] of making particles using whole human IgG or bovine IgG or one of several monoclonal antibodies as the therapeutic biologic and e.g., [00442], [00444]) using ethyl acetate and PLGA (e.g., [00445], [00448]).  The specification discloses that the constituents of the first and second liquids can influence the dispersive surface energy of the particle, and this has implications for the behavior of the particles in a pharmaceutical suspension formulation (i.e., the functional property of the therapeutic biologic on/in the particle) since the surface energy will affect the colloidal stability, the relative viscosity, and the redispersibility of the particle ([00452]). 

The specification discloses that the term “about” in relation to a given numerical value is meant to include numerical values within 10% of the specified value ([0041]).    

The specification discloses at [0054] “The terms “particle” or “particles” or “microparticle” or microparticles” are used herein, interchangeably in the broadest sense, refers to a discrete body or bodies.  The particles described herein, are circular, spheroidal and of controlled dispersity with a characteristic size from sub-micrometers to tens of micrometers, in contrast to, e.g., a porous monolithic “cake”, which is typically produced during conventional lyophilization.  This morphology allows for a flowable powder (as described by low Hausner ratios) without post-processing.  In some embodiments, the term “particle” refers to a quantity of an agent or agents which is either in a state of matter that is substantially solid as compared to a liquid droplet or in a gel form.  In other embodiments, the particle may include a core and a shell, where the shell may be viewed as an encapsulment.  In still other embodiments, the particle does not include a shell, in which case, the particle is made up entirely of a core.”  

The specification discloses that in preferred embodiments, the particle is substantially free from any internal void spaces and that suitable methods for determining internal void space can be accomplished by using focused ion bean scanning electron microscopy (FIB-SEM), internal void space – total area of void spaces divided by total area of the particle ([0086]).  

The specification discloses that the circularity of a particle can be described as the ratio of the smallest diameter of the particle to its largest diameter, and for a perfect circle this ratio is 1, or the circularity can be calculated by measuring the aspect ratio using any software adapted to deal with images such as SEM or TEM ([0088]).  The specification further discloses that sphericity is a measure of the roundness of an object, and is the ratio of the surface area of a sphere (which has the same volume as the particle being compared) to the surface of the particle being tested ([0091]).  

The specification discloses that exemplary methods for the measurement of moisture content include chemical titration methods such as involving a vacuum oven or thermogravimetric analysis with infrared spectroscopy (TGA-IR) ([00124]).    



The specification discloses that “properties of the particles can be controlled by modulating the drying rate of the droplets, the Peclet numbers of the components of the droplets, the concentrations of the components of the droplets, the particle formation dynamics following solute precipitation or phase separation within the droplet, …In certain embodiments, the modulation influences the size, morphology, density, porosity, composition, surface energy properties of the particles, and help to establish the distribution of components within the particles and to regulate important physicochemical properties which may be difficult to address when drying without the second liquid, e.g., in air, as with conventional spray drying”  ([00299]).  

Thus, the specification discloses that experimentation must be engaged in to determine based upon identity of the first and second liquids (and the identity of the antibody), the viscosity and/or polarity of the second liquid and the solubility of the first liquid in the second liquid in order to produce particles that have particular degrees of smoothness, spherical shape and porosity (e.g., sections cited above and [00337]).   

There is no evidence for a structure function relationship between the components of the particles (the materials, combinations and percentages thereof) and the recited structural properties, and the examples in the specification do not provide a representative number of species commensurate with the broad genus of such particles. The internal void space of the particle must be measured to determine what it is. The materials that comprise the particles having the recited circularity, diameter and percent antibody or other therapeutic biologic agent are not known until the particles are made and analyzed.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the particle comprising at least one antibody and comprising less than about 10% internal void space recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such particles at the time the instant application was filed.    


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-20 of copending Application No. 17/351,963 in view of US 20120076800 A1 (of record).

This is a provisional nonstatutory double patenting rejection.

Applicant’s amendment filed 2/23/22 has necessitated changes to this rejection.

Claim interpretation:  The instant specification discloses at [0041] that “the term “about” in relation to a given numerical value…is meant to include numerical values within 10% of the specified value.”  The recitation of “wherein the particle has greater than about 70% antibody or a fragment thereof by weight” therefore encompasses values between 63% and 77%.  The specification discloses that the circularity of a particle can be described as the ratio of the smallest diameter of the particle to its largest diameter, and for a perfect circle this ratio is 1, or the circularity can be calculated by measuring the aspect ratio using any software adapted to deal with images such as SEM or TEM ([0088]).  



The claims of 17/351,963 do not recite wherein the particle has a diameter of about 10 um to about 50 um as is recited in instant base claim 1 or about 20 um to about 40 um as is in instant dependent claim 8.

US 20120076800 A1 discloses a pharmaceutically effective non-aqueous, reduced viscosity composition comprising particles, wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has about 70% antibody or fragment thereof by weight, less than about 3% aggregation of the antibody or fragment thereof, and having size of between 0.2-250 um, 0.2-50 um, 0.2-20 um, about 1-20 um, or 2013 um, expressed as an average diameter.  US 20120076800 A1 discloses that monoclonal antibodies have become important protein-based therapeutics for treating various human diseases (see entire reference, e.g., title, abstract, [0002]-[0026], [0053], [0063], [0081]).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a particle size in the range taught by US 20120076800 A1 for the particle of the claims of 17/351,963.

One of ordinary skill in the art would have been motivated to do this in order to make an antibody/particle pharmaceutical, as US 20120076800 A1 discloses that particles of these sizes having an antibody or fragment thereof are useful as therapeutics for treating various human diseases, while the claims of 17/351,963 are silent as to the particle size in diameter.

Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are directed to an invention not patentably distinct from claims 1-4 and 6-20 of commonly assigned 17/351,963, as enunciated above.   
 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/351,963, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s statement that “Applicant will take appropriate action to obviate this provisional double patenting rejection upon notice of allowable subject matter in the instant application…Accordingly Applicant respectfully request that the instant double patenting rejection be held in abeyance.” (See paragraph 1 on page 22 of Applicant’s amendment and response filed 2/23/22.)

9.  Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/364,770 in view of US 20120076800 A1 (of record) and 
WO 2012042274 A1 (Applicant’s newly submitted IDS reference).

Claim interpretation:  The instant specification discloses at [0041] that “the term “about” in relation to a given numerical value…is meant to include numerical values within 10% of the specified value.”  The recitation of “wherein the particle has greater than about 70% antibody or a fragment thereof by weight” therefore encompasses values between 63% and 77%.  The specification discloses that the circularity of a particle can be described as the ratio of the smallest diameter of the particle to its largest diameter, and for a perfect circle this ratio is 1, or the circularity can be calculated by measuring the aspect ratio using any software adapted to deal with images such as SEM or TEM ([0088]).  

Applicant’s amendment filed 2/23/22 has necessitated changes to this rejection.

The claims of 17/364,770 are drawn to a composition comprising a plurality of particles, each particle comprising a therapeutic agent, including an antibody or fragment thereof, wherein the particles have a mass loading of the therapeutic agent from 50% to 100%, wherein the particle diameter is from 0.1 to 1000 um, wherein the therapeutic agent has 0.5 to 1.0 activity per unit, wherein the particles have less than 10% aggregation and 
	
The claims of 17/364,770 do not recite that the particle comprise less than about 10% internal void space, nor that the circularity of the particle is from about 0.8 to about 1, nor do they recite that the particle has greater than about 70% antibody or a fragment thereof by weight.

US 20120076800 A1 discloses a pharmaceutically effective non-aqueous, reduced viscosity composition comprising particles, wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has about 70% antibody or fragment thereof by weight, less than about 3% aggregation of the antibody or fragment thereof, and having size of between 0.2-250 um, 0.2-50 um, 0.2-20 um, about 1-20 um, or 2013 um, expressed as an average diameter.  US 20120076800 A1 discloses that monoclonal antibodies have become important protein-based therapeutics for treating various human diseases (see entire reference, e.g., title, abstract, [0002]-[0026], [0053], [0063], [0081]).  

WO 2012042274 A1 teaches solid particles (i.e., no internal void) formed by contacting liquid droplets with a second liquid as to cause the solvent to exit the droplets (e.g., abstract).  WO 2012042274 A1 teaches that a target material such as an antibody may be incorporated (e.g., paragraph spanning pages 10-11).  WO 2012042274 A1 teaches that the target material may be provided in an amount of 60% w/w compared to the weight of the polymer comprising the solid particle (e.g., page 11 at lines 12-16).  WO 2012042274 A1 teaches spherical beads (i.e., circularity of about 1, e.g., page 8 at lines 25-30.  (See entire reference, including claims).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have incorporated the antibody at weight/weight of about 70% as disclosed by US 20120076800 A1, and to have made a spherical solid particle (i.e., circularity of 1 with no void space) as per the teaching of WO 2012042274 A1. 

One of ordinary skill in the art would have been motivated to do this in order to make a particle composition, particularly since the claims of 17/364,770 do not recite the shape and void space of the particle, whereas  WO 2012042274 A1 teaches making spherical solid particles using a similar method to that recited in the claims of 17/364,770, and since the claims of 17/364,770 are silent as to the percentage (w/w) of the antibody therapeutic, while US 20120076800 A1 discloses the percentage is about 70% (with no definition in the specification of US 20120076800 A1 for “about”, thus opening the percentage to lower and higher amounts).  

prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have made solid spherical particles with incrementally larger percentages incorporated thereon.

One of ordinary skill in the art would have been motivated to do this in order to make particle compositions with varying amounts of therapeutic antibodies in order to test efficacy of the compositions in different settings.  

With regard to the limitation of circularity recited in instant dependent claim 1, although the claims of 17/364,770 do not recite this limitation, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made the particles as uniform as possible (with a circularity of 1 being a sphere).  

One of ordinary skill in the art would have been motivated to do this in order to make a uniform population of particles, particularly since WO 2012042274 A1 teaches spherical particles comprising antibody for therapeutic use. 

With regard to the limitation of less than about 10% internal void space that is recited in instant base claim 1, although the claims of 17/364,770 do not explicitly recite this limitation, the method used to make the particle is similar to that disclosed in the instant specification at the examples section and the mass loading of antibody or fragment thereof ranges from 50% to 100% on the particles that are made by the method recited in the claims of 17/364,770.   Therefore, the particle made by the method recited in the claims of 17/364,770 appears to be similar to that of the particle of the instant claims absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the particles of the instant invention to those made by the method of the claims of 17/364,770, the burden is on Applicant to show an unobvious distinction between them.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant dependent claim 9 is included in this rejection because claim 14 of 17/364,770 recites that the aqueous first liquid comprises a buffer, i.e., “a pH adjusting agent” that is recited in instant claim 9, and claim 14 of 17/364,770 also recites saline, i.e., “a salt”.  Although the claims of 17/364,770 do not recite that the components of the aqueous first liquid are comprised in the particle, the composition is made by as a first step providing droplets comprising an aqueous first liquid and the antibody or fragment thereof therapeutic; the antibody or fragment thereof is comprised in the particle, so it appears that some components of the first liquid may also be so comprised.  Therefore, the particle composition made by the method recited in the claims of 17/364,770 appears to be similar to that of the particle composition of the instant claims absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the particles of the instant invention to those made by the method of the claims of 16/633,097, the burden is on Applicant to show an unobvious In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 

Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are directed to an invention not patentably distinct from claims 1-15 of commonly assigned 17/364,770, as enunciated above.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/364,770, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s statement that “Applicant will take appropriate action to obviate this provisional double patenting rejection upon notice of allowable subject matter in the instant application…Accordingly Applicant respectfully request that the instant double patenting rejection be held in abeyance.” (See paragraph 3 on page 24 of Applicant’s amendment and response filed 2/23/22.)

10.  Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-462 of copending Application No. 17/058,339 in view of US 20120076800 A1 (of record) and 
WO 2012042274 A1 (Applicant’s newly submitted IDS reference).

This is a provisional nonstatutory double patenting rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 2/23/22.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id. We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
With regard to the method claims of 17/058,339 and given that Applicant chose to file the 17/058,339 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

Claim interpretation:  The instant specification discloses at [0041] that “the term “about” in relation to a given numerical value…is meant to include numerical values within 10% of the specified value.”  The recitation of “wherein the particle has greater than about 70% antibody or a fragment thereof by weight” therefore encompasses values between 63% and 77%.  The specification discloses that the circularity of a particle can be described as the ratio of the smallest diameter of the particle to its largest diameter, and for a perfect circle this ratio is 1, or the circularity can be calculated by measuring the aspect ratio using any software adapted to deal with images such as SEM or TEM ([0088]).  

The claims (1-52) of copending application 17/058,339 are drawn to a method of producing a particle comprising electrospraying a first liquid comprising a first therapeutic agent, including an antibody or fragment thereof, to form droplets and removing the first liquid to produce particles from the droplets, wherein the therapeutic agent has 0.5 to 1.0 activity per unit, wherein after electrospraying, the particles are suspended in a non-aqueous or aqueous liquid, thereby forming a suspension wherein  the particles have less than 10% aggregation and less than 10% fragmentation of the therapeutic agent, and wherein the particles have diameters from 0.1 to 1000 um, wherein the first liquid further comprises a subset of the species recited in instant dependent claim 9.  The particles also comprise a pH adjusting agent, a carbohydrate, or a salt.   

Claims 53-74 and 145-199 of copending application 17/058,339 are drawn to a method of administering the particles to a subject.  Claims 75-144 of copending application 17/058,339 are drawn to a composition comprising the particles made by the method of any one of claims 1-52.  

Claims 200-282 of copending application 17/058,339 are drawn to a method of forming particles by electrospraying an annular stream of an encapsulant towards a collector, electrospraying a stream of a liquid comprising a first therapeutic agent toward the collector, wherein the particles have less than 10% aggregation and less than 10% 

Claims 284-334 of copending application 17/058,339 are drawn to a method of administering a first therapeutic agent to a mammal, comprising administering an effective amount of a pharmaceutical composition comprising particles comprising the therapeutic agent which may be an antibody or fragment thereof, wherein the particles have less than 10% aggregation and less than 10% fragmentation of the therapeutic agent and a diameter from 0.1 to 1000 um.

Claims 335-385 of copending application 17/058,339 are drawn to a composition comprising a medium and particles comprising a therapeutic agent which may be an antibody or fragment thereof, wherein the particles have less than 10% fragmentation of the therapeutic agent that is an antibody or a fragment thereof, and the particles have diameters from 0.1 to 1000 um.

Claims 385-462 of copending application 17/058,339 are drawn to a method of administering a therapeutic agent by administering a pharmaceutical composition comprising particles made by the methods of any one of claims 200-283, wherein the therapeutic may be an antibody or fragment thereof, or made by the method recited in claim 413.

The claims of 17/058,339 do not recite that the circularity of the particle is from about 0.80 to about 1.00, that the particle comprises less than about 10% internal void space, nor the antibody/fragment thereof percentage by weight of greater than about 70%.

US 20120076800 A1 discloses a pharmaceutically effective non-aqueous, reduced viscosity composition comprising particles, wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has about 70% antibody or fragment thereof by weight, less than about 3% aggregation of the antibody or fragment thereof, and having size of between 0.2-250 um, 0.2-50 um, 0.2-20 um, about 1-20 um, or 2013 um, expressed as an average diameter.  US 20120076800 A1 discloses that monoclonal antibodies have become important protein-based therapeutics for treating various human diseases (see entire reference, e.g., title, abstract, [0002]-[0026], [0053], [0063], [0081]).  

WO 2012042274 A1 teaches solid particles (i.e., no internal void) formed by contacting liquid droplets with a second liquid as to cause the solvent to exit the droplets (e.g., abstract).  WO 2012042274 A1 teaches that a target material such as an antibody may be incorporated (e.g., paragraph spanning pages 10-11).  WO 2012042274 A1 teaches that the target material may be provided in an amount of 2-60% w/w compared to the weight of the polymer comprising the solid particle (e.g., page 11 at lines 12-16).  WO 2012042274 A1 teaches spherical beads (i.e., circularity of about 1, e.g., page 8 at lines 25-30.  (see entire reference, including claims).   

prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the antibody loading percentage by weight of about 70% as is disclosed by US 20120076800 A1 for the particle of the claims of 17/058,339, and furthermore, to have made particles with higher amounts of antibody percentage by weight. 

One of ordinary skill in the art would have been motivated to do this in order to make an antibody/particle pharmaceutical, as US 20120076800 A1 discloses particles having antibodies at about 70% w/w, while the claims of 17/058,339 are silent as to the antibody loading in percent by weight.  One of ordinary skill in the art would have been motivated to do this in order to make particles with higher percentages of antibody by weight in order to determine if a higher weight percentage antibody results in a more optimal particle. 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a spherical solid particle such as one taught by WO 2012042274 A1.

One of ordinary skill in the art would have been motivated to do this in order to make an antibody/particle therapeutic that is uniform in shape.  With regard to the limitation of circularity recited in instant dependent claim 1, although the claims of 17/058,339 do not recite this limitation, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made the particles as uniform as possible (with a circularity of 1 being a sphere).  One of ordinary skill in the art would have been motivated to do this in order to make a uniform population of particles for use as a therapeutic, particularly in light of the teaching of  WO 2012042274 A1 of spherical particles comprising antibodies and use as therapeutic compositions.

With regard to the limitations of less than about 5% residual moisture, less than about 3% residual moisture, or less than about 1% residual moisture by weight that is recited in instant dependents claim 12-14, respectively, although the claims of 16/633,097 do not recite this said limitation, claim 1 of 17/058,339 does recite that the first liquid is removed to produce particles from the droplets (i.e., no residual moisture).  With regard to the limitation of less than about 10% internal void space that is recited in instant base claim 1, although the claims of 17/058,339 do not recite this limitation, the method used to make the particle is similar to that disclosed in the instant specification at the examples section.  Therefore, the particle made by the method recited in the claims of 17/058,339 appears to be similar to that of the particle of the instant claims absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the particles of the instant invention to those made by the method of the claims of 17/058,339, the burden is on Applicant to show an unobvious distinction between them. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
 
s 1, 5, 6, 8, 9, 12-14 and 16-18 are directed to an invention not patentably distinct from claims 1-462 of commonly assigned 17/058,339, as enunciated above.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/058,339, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s statement that “Applicant will take appropriate action to obviate this provisional double patenting rejection upon notice of allowable subject matter in the instant application…Accordingly Applicant respectfully request that the instant double patenting rejection be held in abeyance.” (See paragraph 5 on page 24 of Applicant’s amendment and response filed 2/23/22.)

11.  Claims 1, 5, 6, 8, 9, 12-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9, 15, 25, 26, 35, 153, 158, 161, 162, 164, 170, 183, 215 and 216 of copending Application No. 16,463,238 in view of US 20120076800 A1 (of record) and WO 2012042274 A1 (Applicant’s newly submitted IDS reference).

This is a provisional nonstatutory double patenting rejection.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id. We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the 16/463,238 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

Claim interpretation:  The instant specification discloses at [0041] that “the term “about” in relation to a given numerical value…is meant to include numerical values within 10% of the specified value.”  The recitation of “wherein the particle has greater than about 70% antibody or a fragment thereof by weight” therefore encompasses values between 63% and 77%.  The specification discloses that the circularity of a particle can be described as the ratio of the smallest diameter of the particle to its largest diameter, and for a perfect circle this ratio is 1, or the circularity can be calculated by measuring the aspect ratio using any software adapted to deal with images such as SEM or TEM ([0088]).  

The claims of copending Application No. 16/463,238 are drawn to a method for electrospraying a first liquid comprising a first therapeutic agent to form droplets and evaporating the first liquid to produce particles from the droplets, wherein the therapeutic agent in the particles has 0.5 to 1.0 activity per unit and diameters from 0.1 to 1,000 um, and wherein the therapeutic agent may be an antibody.  The first liquid further comprises a carbohydrate, a pH adjusting agent or a salt (and hence so does the particle).

The claims of 16/463,238 do not recite that the particle comprises less than about 10% internal void space and the circularity is from about 0.8 to about 1.00, nor does it recite that residue moisture is less than about 5% by weight, nor wherein the particle has greater than about 70% residual moisture by weight.

US 20120076800 A1 discloses a pharmaceutically effective non-aqueous, reduced viscosity composition comprising particles, wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has about 70% antibody or fragment thereof by weight, less than about 3% aggregation of the antibody or fragment thereof, and having size of between 0.2-250 um, 0.2-50 um, 0.2-20 um, about 1-20 um, or 2013 um, expressed as an average diameter.  US 20120076800 A1 discloses that monoclonal antibodies have become important protein-based therapeutics for treating various human diseases (see entire reference, e.g., title, abstract, [0002]-[0026], [0053], [0063], [0081]).  

WO 2012042274 A1 teaches solid particles (i.e., no internal void) formed by contacting liquid droplets with a second liquid as to cause the solvent to exit the droplets (e.g., abstract).  WO 2012042274 A1 teaches that a target material such as an antibody may e.g., paragraph spanning pages 10-11).  WO 2012042274 A1 teaches that the target material may be provided in an amount of 60% w/w compared to the weight of the polymer comprising the solid particle (e.g., page 11 at lines 12-16).  WO 2012042274 A1 teaches spherical beads (i.e., circularity of about 1, e.g., page 8 at lines 25-30.  (see entire reference, including claims).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the antibody loading percentage by weight of about 70% and higher as is taught by US 20120076800 A1 for the particle of the claims of 16/463,238.

One of ordinary skill in the art would have been motivated to do this in order to make an antibody/particle pharmaceutical, as US 20120076800 A1 discloses that particles of similar sizes and characteristics having an antibody or fragment thereof in percentages by weight of about 70% are useful as therapeutics for treating various human diseases, while the claims of 16/463,238 are silent as to the antibody loading in percent by weight.

With regard to the limitation of circularity recited in instant dependent claim 1, although the claims of 16/463,238 do not recite this limitation, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made the particles as uniform as possible (with a circularity of 1 being a sphere).  One of ordinary skill in the art would have been motivated to do this in order to make a uniform population of particles for use in treating a disease as is disclosed by US 20120076800 A1 for its antibody/fragment thereof-particle composition. 

With regard to the limitations of less than about 5% residual moisture, less than about 3% residual moisture, or less than about 1% residual moisture by weight that is recited in instant dependents claim 12-14, respectively, although the claims of 16/463,238 do not recite this said limitation, claim 1 of 16/463,238 does recite that the first liquid is evaporated (i.e., no residual moisture).  With regard to the limitation of less than about 25% internal void space that is recited in instant base claim 1, although the claims of 16/463,238 do not recite this limitation, the method used to make the particle is similar to that disclosed in the instant specification at the examples section.  Therefore, the particle made by the method recited in the claims of 16/463,238 appears to be similar to that of the particle of the instant claims absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the particles of the instant invention to those made by the method of the claims of 16/463,238, the burden is on Applicant to show an unobvious distinction between them.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claim 9 is included in this rejection because the first liquid recited in claim 6 of 16/463,238 comprises a subset of the limitations recited in instant claim 9, and these materials are incorporated into the particle. 
 
s 1, 5, 6, 8, 9, 12-14 and 16-18 are directed to an invention not patentably distinct from claims 1-4, 6, 7, 9, 15, 25, 26, 35, 153, 158, 161, 162, 164, 170, 183, 215 and 216 of commonly assigned 16/463,238, as enunciated above.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/463,238, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s statement that “Applicant will take appropriate action to obviate this provisional double patenting rejection upon notice of allowable subject matter in the instant application…Accordingly Applicant respectfully request that the instant double patenting rejection be held in abeyance.” (See paragraph spanning pages 24-25 of Applicant’s amendment and response filed 2/23/22.)
12.  Claims 1, 5, 6, 8, 9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,077,059 (formerly application no. 16/633,097) in view of US 20120076800 A1 (of record) and WO 2012042274 A1 (Applicant’s newly submitted IDS reference). 
 
Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, .
Given that Applicant chose to file the 16/633,097 case (that has issued as U.S. Patent No. 11,077,059) as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  

Claim interpretation:  The instant specification discloses at [0041] that “the term “about” in relation to a given numerical value…is meant to include numerical values within 10% of the specified value.”  The recitation of “wherein the particle has greater than about 70% antibody or a fragment thereof by weight” therefore encompasses values between 63% and 77%.  The specification discloses that the circularity of a particle can be described as the ratio of the smallest diameter of the particle to its largest diameter, and for a perfect circle this ratio is 1, or the circularity can be calculated by measuring the aspect ratio using any software adapted to deal with images such as SEM or TEM ([0088]).  

Changes to this rejection are necessitated by Applicant’s amendment filed 2823/22.

The claims of U.S. Patent No. 11,077,059 are drawn to a method of forming particles comprising providing droplets comprising an aqueous first liquid and an antibody or fragment thereof with a concentration of from 200 mg/ml to 600 mg/ml, wherein the droplets are formed by electrospray, contacting the droplets with an organic solvent, and allowing the droplets to dry, thereby forming particles, and wherein the particles have a mass loading of the antibody or fragment thereof from 50% to 70%, wherein the first aqueous liquid further comprises a carbohydrate, a pH adjusting agent, or a salt, and wherein the antibody or fragment thereof in the particles has 0.5 to  1.0 activity per unit.
	 
The claims of U.S. Patent No. 11,077,059 do not recite that the particle comprise less than about 10% internal void space, that the circularity of the particle is from about 0.8 to about 1, that the particle has a diameter of about 10 um to about 50 um, nor less than about 5% residual moisture by weight.

US 20120076800 A1 discloses a pharmaceutically effective non-aqueous, reduced viscosity composition comprising particles, wherein a plurality of the particles in the composition are suspended in an organic solvent carrier and comprise at least one antibody or a fragment thereof, wherein each particle that comprises at least one antibody or a fragment thereof has greater than about 70% antibody or fragment thereof by weight, less than about 3% aggregation of the antibody or fragment thereof, and having size of between 0.2-250 um, 0.2-50 um, 0.2-20 um, about 1-20 um, or 2013 um, expressed as an average diameter.  US 20120076800 A1 discloses that monoclonal antibodies have become important protein-based therapeutics for treating various human diseases (see entire reference, e.g., title, abstract, [0002]-[0026], [0053], [0063], [0081]). 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a particle of the particle size and antibody or fragment thereof by weight in the ranges disclosed by US 20120076800 A1 using the method of making the particle with antibody or fragment thereof recited in the claims of U.S. Patent No. 11,077,059.

One of ordinary skill in the art would have been motivated to do this in order to make an antibody/particle pharmaceutical, as US 20120076800 A1 discloses that particles of these sizes having an antibody or fragment thereof (and in percentages by weight identical to those in the claims of U.S. Patent No. 11,077,059) are useful as therapeutics for treating various human diseases, while the claims of U.S. Patent No. 11,077,059 are silent as to the particle size in diameter and also the percent aggregation of the antibody/fragment thereof.

WO 2012042274 A1 teaches solid particles (i.e., no internal void) formed by contacting liquid droplets with a second liquid as to cause the solvent to exit the droplets (e.g., abstract).  WO 2012042274 A1 teaches that a target material such as an antibody may be incorporated (e.g., paragraph spanning pages 10-11).  WO 2012042274 A1 teaches that the target material may be provided in an amount of 60% w/w compared to the weight of the polymer comprising the solid particle (e.g., page 11 at lines 12-16).  WO 2012042274 A1 teaches spherical beads (i.e., circularity of about 1, e.g., page 8 at lines 25-30.  (see entire reference, including claims).  

With regard to the limitation of circularity recited in instant dependent claim 1, although the claims of U.S. Patent No. 11,077,059 do not recite this limitation, it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a solid spherical particle such as one taught by WO 2012042274 A1, that is to make the particles as uniform as possible (with a circularity of 1 being a sphere).  One of ordinary skill in the art would have been motivated to do this in order to make a uniform population of particles for use in treating a disease as is disclosed by US 20120076800 A1 for its antibody/fragment thereof-particle composition, and as WO 2012042274 A1 teaches a similar method of producing the particles  (to that recited in the claims of U.S. Patent. No. 11,077,059. 

With regard to the limitations of less than about 5% residual moisture, less than about 3% residual moisture, or less than about 1% residual moisture by weight that is recited in instant dependents claim 12-14, respectively, although the claims of U.S. Patent. No. 11,077,059 do not recite this said limitation, base claim 1 of U.S. Patent. No. 11,077,059 does recite that the droplets are allowed to dry (i.e., no residual moisture).  
With regard to the limitation of less than about 10% internal void space that is recited in instant base claim 1, although the claims of 16/633,097 do not explicitly recite this limitation, the method used to make the particle is similar to that disclosed in the instant specification at the examples section and the mass loading of antibody or fragment thereof ranges from 50% to 70% on the particles that are made by the method recited in the claims of U.S. Patent. No. 11,077,059.  Therefore, the particle made by the method In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claims 1, 5, 6, 8, 9 and 12-14 are directed to an invention not patentably distinct from claims 4, 7, 9, 10, 14, 16-19, 23, 25, 27, 32, 44, 52, 77 and 106 of commonly assigned U.S. Patent. No. 11,077,059, as enunciated above.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent. No. 11,077,059, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments appearing on pages 22-24 of Applicant’s amendment and response filed 2/23/22 are noted by the Examiner, but pertain to the prior rejection of record.  

13.  No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644